184 Pa. Super. 667 (1957)
State Real Estate Commission
v.
Harris, Appellant.
Superior Court of Pennsylvania.
Argued October 10, 1957.
December 2, 1957.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
*668 R. Winfield Baile and George W. Thompson, for appellant.
Harry L. Rossi, Deputy Attorney General, with him Elmer T. Bolla, Deputy Attorney General, and Thomas D. McBride, Attorney General, for appellee.
OPINION PER CURIAM, December 2, 1957:
The order of the court below is affirmed on the opinion of President Judge RICHARDS, as reported in 10 Pa. D. & C. 2d 209.